Citation Nr: 0026423	
Decision Date: 10/03/00    Archive Date: 10/10/00

DOCKET NO.  96-04 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for knee disability.

2.  Entitlement to service connection for residuals of a head 
injury.

3.  Entitlement to service connection for right first toe 
arthritis.

4.  Entitlement to service connection for ankle disability.

5.  Evaluation of service-connected post-operative residuals 
of right gynecomastia, evaluated as non-compensably disabling 
from November 14, 1994.

6.  Evaluation of service-connected residuals of fractures of 
the right fourth and fifth metatarsals, evaluated as non-
compensably disabling from November 14, 1994.

7.  Entitlement to the assignment of a 10 percent evaluation 
under 38 C.F.R. § 3.324 (1999), on account of multiple non-
compensable disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1962 to September 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) following a June 1995 decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied claims of service 
connection for bilateral knee disabilities, residuals of a 
head injury, right first toe arthritis, and bilateral ankle 
disabilities, granted service connection for post-operative 
residuals of right gynecomastia and residuals of fractures of 
the right fourth and fifth metatarsals, evaluated the 
service-connected disabilities each as non-compensably 
disabling, effective from November 14, 1994, and denied 
entitlement to a compensable evaluation for multiple non-
compensable service-connected disabilities under 38 C.F.R. 
§ 3.324.

(With the exception of the claim of service connection for 
knee disability, the claims on appeal will be addressed in 
the remand that follows this decision.)


FINDING OF FACT

No competent medical evidence has been submitted to show that 
any current knee disability is attributable to military 
service or an already service-connected disability.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
entitlement to service connection for knee disability.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303, 3.310 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative contend that the veteran 
has bilateral knee disabilities as a result of his military 
service.  It is also requested that the veteran be afforded 
the benefit of the doubt.

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist in developing the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 
126 F.3d 1464, 1468-69 (Fed. Cir. 1997).  If the claimant 
does not meet this initial burden, the appeal must fail 
because, in the absence of evidence sufficient to make the 
claim well grounded, the Board does not have jurisdiction to 
adjudicate the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible, or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A claimant cannot meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that competent evidence pertaining 
to each of three elements must be submitted in order to make 
a claim of service connection well grounded.  There must be 
competent (medical) evidence of a current disability; 
competent (lay or medical) evidence of incurrence or 
aggravation of disease or injury in service; and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and current disability.  This third element may 
also be established by the use of statutory presumptions.  
38 C.F.R. §§ 3.307, 3.309 (1999); See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

Controlling laws and regulations provide that service 
connection may be granted where disability is proximately due 
to or the result of already service-connected disability.  
38 C.F.R. § 3.310 (1999).  Compensation is payable when 
service-connected disability has aggravated a non-service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  Additionally, in order for a claim of service 
connection on a secondary basis to be well grounded, 
competent medical evidence showing a causal relationship or 
aggravation must be presented.  Jones (Wayne L.) v. Brown, 
7 Vet. App. 134 (1994); Allen, supra.

Service medical records show the veteran's complaints of 
right knee pain in July and August 1963.  In August 1963, he 
was observed with right knee swelling and diagnosed with a 
hematoma.  Service medical records, including an August 1963 
examination, were otherwise negative for complaints, 
diagnoses, and/or treatment for either a left knee or right 
knee problem.

VA treatment and examination records, dated from January 1993 
to December 1998, were obtained by the RO.  These records 
show the veteran's complaints and/or treatment for right 
and/or left knee pain and giving way diagnosed as arthritis 
beginning in January 1994.  See VA treatment records dated in 
January 1994, February 1994, March 1994, April 1994, May 
1994, June 1994, August 1994, August 1995, and November 1995; 
VA examinations dated in January 1995 and May 1996; bilateral 
knee x-ray reports dated in January 1994 (mild narrowing of 
the joint spaces), March 1994 (mild narrowing of the joint 
spaces), and May 1996 (normal); right knee x-ray dated in 
December 1994 (normal); and left knee x-ray dated in January 
1995 (normal).  In March 1994, the veteran was diagnosed with 
osteomyelitis; in January 1995, he was diagnosed with chronic 
knee strain, internal derangement of the right knee, and 
bilateral degenerative joint disease; and, in May 1996, he 
was diagnosed with right knee degenerative joint disease.  
See VA treatment record dated in March 1994; VA joint 
examinations dated in January 1995 and May 1996.

The records also show that the veteran had arthroscopic 
surgery on the right knee in August 1994.  See VA 
examinations dated in January 1995; VA hospitalization 
summary for the period March 1995 to April 1995.  In 
addition, the records include mention of the veteran's 
history where he reported that his current knee problems were 
caused by the physical activities he performed while in 
military service.  See VA examinations dated in January 1995 
and May 1996.

The veteran testified at personal hearings in April 1996 and 
June 2000.  At those times, he reported that he initially 
injured his knees while in military service.  Specifically, 
he reported that he was assigned to the quartermaster 
research and engineering division and his job entailed 
crawling around obstacle courses for eight hours a day to 
test the durability of fatigue uniforms.  He did this work 
for an entire year.  In August 1963, the veteran sought 
treatment because of knee swelling after injuring himself on 
the obstacle course.  

The Board finds that what is significant about the evidence 
is what it does not include.  None of the records on appeal 
includes a medical nexus opinion that tends to show a 
relationship between any current knee disability, left or 
right, and the veteran's military service or events 
coincident thereto, such as the right knee pain complained of 
in July 1963, or the right knee hematoma diagnosed in August 
1963.  Likewise, no medical opinion has been presented that 
tends to show a relationship between any current disability 
and continued symptoms since service.  Clyburn v. West, 
12 Vet. App. 296 (1999).  Moreover, the statutory 
presumptions found at 38 C.F.R. §§ 3.307, 3.309 (1999), do 
not help the veteran in establishing a well-grounded claim 
because the record does not show his being diagnosed with a 
listed disease process, such as arthritis, within one year 
after his separation from a period of qualifying service.  
38 C.F.R. § 3.307(a)(1) (1999).  (The diagnosis of arthritis 
first appears in the record in 1994, about thirty years after 
his separation from military service.)  Similarly, none of 
the records on appeal includes a medical nexus opinion that 
tends to show a relationship between any current knee 
disability and an already service-connected disability.  
Because there is no competent medical evidence showing a 
nexus between any current knee disability and in-service 
injury or disease, or between current knee disability and an 
already service-connected disability, the claim is not well 
grounded.  Caluza, supra; Allen, supra.

In reaching the above-noted conclusions, the Board considered 
both the veteran's personal hearing testimony and his written 
statements to the RO.  However, while a lay witness can 
testify as to the visible symptoms or manifestations of a 
disease or disability, his opinion as to medical etiology, a 
question integral to the underlying claim of service 
connection, is not helpful.  See Caldwell v. Derwinski, 
1 Vet. App. 466 (1991); Bostain v. West, 11 Vet. App. 124 
(1998); Espiritu v. Derwinski, 2 Vet. App. 492, (1992).  
Accordingly, the lay assertion regarding etiology does not 
constitute competent evidence sufficient to make the claim 
well grounded.  Likewise, as to VA treatment records that 
refer to the veteran's claim that his current knee problems 
were due to his duties while in military service (i.e., 
testing the durability of fatigue uniforms), it is clear that 
the examiners were merely repeating what the veteran had told 
them without introducing there own medical opinions regarding 
the etiology of the veteran's current problems.  Information 
recorded by a medical examiner, unenhanced by medical 
opinion, is not helpful to the veteran's case.  LeShore v. 
Brown, 8 Vet. App. 406 (1995); Godfrey v. Brown, 
8 Vet. App. 113, 121 (1995); Bloom v. West, 12 Vet. App. 185, 
187 (1999) (a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty); Black v. Brown, 
5 Vet. App. 177, 180 (1995) (a medical opinion is inadequate 
when it is unsupported by clinical evidence); Miller v. West, 
11 Vet. App. 345, 348 (1998) (a bare conclusion, even one 
reached by a medical professional, is not probative without a 
factual predicate in the record).  Accordingly, this history 
does not constitute competent evidence sufficient to make the 
claim well grounded. 

The veteran's representative has also requested consideration 
of the benefit-of-the-doubt doctrine; however, this doctrine 
also does not apply until after the veteran has submitted a 
well-grounded claim.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for right or left knee disability is 
denied.


REMAND

First, as to the claims of service connection for residuals 
of a head injury, right first toe arthritis, and ankle 
disability, the Board notes that the veteran testified at a 
June 2000 hearing that a Dr. Ewing, at the Coatesville VA 
medical center (VAMC), told him that his current mental 
problems were due to a head injury that he sustained while in 
military service.  Similarly, the veteran testified that a 
Dr. Atkins told him that his current ankle problems were due 
to the rigors he underwent while in military service and that 
the problems he was experiencing with the first toe of his 
right foot were caused by his already service-connected 
fourth and fifth toe disabilities.  Such opinions regarding 
the etiology of the foregoing disabilities are not otherwise 
documented in the available record.  Nevertheless, such 
medical opinions would be the kind necessary to make these 
claims of service connection well grounded.  Robinette v. 
Brown, 8 Vet. App. 69 (1995); 38 C.F.R. §§ 3.303, 3.310 
(1999) (secondary service connection may be granted where 
disability is proximately due to or the result of already 
service-connected disability).  The Board therefore finds 
that further action is required before final appellate review 
may be accomplished.  This is so because VA has not fulfilled 
its duty under 38 U.S.C.A. § 5103 (West 1991) to notify the 
veteran of the evidence necessary to complete his 
application.  Robinette, supra.

Next, as to the veteran's claim for a higher evaluation for 
his service-connected residuals of fractured right fourth and 
fifth metatarsals, the Board notes that the veteran's right 
fourth and fifth toe disabilities have historically been 
rated as non-compensably disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (other foot injuries).  See RO decision 
entered in June 1995.  What is significant about this code is 
that limitation of motion may be a pertinent aspect of the 
rating.  VAOPGCPREC 09-98 (Aug. 14, 1998).  In this case, 
given that bones were fractured and function of the toes 
presumably affected, the Board finds that limitation of 
motion should be considered when evaluating the veteran's 
disability under Diagnostic Code 5284.  Id.  

Given such a rating requirement, consideration must now be 
given to the degree of any functional loss caused by pain 
such as has been repeatedly complained of by the veteran.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion require consideration of functional losses due to 
pain, etc.).  Specifically, when rating musculoskeletal 
disability, it should be remembered that "a part which 
becomes painful on use must be regarded as seriously 
disabled."  38 C.F.R. § 4.40 (1999).  In DeLuca v. Brown, 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) noted that the VA examination relied on to 
rate the veteran's disability had merely included findings as 
to the range of motion without accounting for factors 
enumerated in § 4.40.  The Court cited the case of Bierman v. 
Brown, 6 Vet. App. 125, 129 (1994) in which 38 C.F.R. § 4.10 
was quoted for the proposition that a rating examination must 
include a "full description of the effects of disability 
upon the person's ordinary activity."  DeLuca, at 206 
(emphasis added).  In order to effectuate this requirement, 
the Court explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional loss are to be 
"'portray[ed]' (§ 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-
ups."  Id.  This is what is now required in the veteran's 
case.

When seen by VA in May 1996, April 1998, May 1998, and 
September 1999, the veteran's complaints of fourth and fifth 
toe pain were noted.  Additionally, clinical findings 
relative to the fourth and fifth metatarsals were made.  
Specifically, at the May 1996 VA foot examination, 
examination of the right foot disclosed pain, subtalar joint 
motion guarding, and muscle strength of 3/5 for digital 
dorsiflexion and plantar flexion.  The veteran had a 
pronounced antalgic gait and walked with a cane.  Radiographs 
reveal diffuse osteopenia consistent with disuse atrophy and 
degenerative changes of the ankle, subtalar, midtarsal, 
metatarsal, and metatarsophalangeal joints.  The diagnoses 
included chronic degenerative joint disease of all the joints 
of the foot, diffuse osteopenia consistent with disuse 
atrophy, and neuropathy.

Examination of the foot in April 1998 disclosed severe pain 
over the distal metatarsal region, numbers two, three and 
four (from the midshaft of the metatarsals distally to the 
base of the digits), pain to palpation over the dorsal aspect 
of the third and fourth digits, quite severe pain to 
palpation of the dorsal aspect of the first 
metatarsophalangeal joint (from the metatarsal neck to the 
interphalangeal joint), milder pain on palpating the medial 
side of the metatarsophalangeal joints, slight pain on 
palpating the plantar aspect of the first metatarsophalangeal 
joint on the right, and severe pain upon palpating the porta 
pedis and the plantar medial aspect of the metatarsal shaft 
on the first metatarsal.  There was no pain over the dorsal 
aspect of the second and fifth digits or upon palpation of 
the hallux distal to the first metatarsal interphalangeal 
joint.  There were no hammer toe deformities and the hallux 
was in a straightened position.  The forefoot to rear foot 
relationship was within normal limits.  Static stance showed 
that the veteran stood posteriorly on the right heel and was 
actively holding the medial aspect of the forefoot off the 
ground.  The veteran had a wide-based gait and a limp in 
which he failed to put weight forward onto the right 
forefoot, shortening the left stride.  

Despite the above observations of pain relative to the fourth 
and fifth toes, no attempt was made to quantify the veteran's 
pain in terms that can be used to apply the pertinent rating 
criteria.  Consequently, it may be said that the examinations 
were not responsive to the mandate of DeLuca.  For example, 
while a veteran may have almost normal range of motion 
demonstrated in a clinical setting, his functional loss due 
to pain or flare-ups may be comparable to a disability level 
contemplated by more severe limitation of motion.  If so, he 
must be rated accordingly.  The only way to apply this rule 
is for the examiner to provide his/her best judgment as to 
the level of disability caused by the pain or flare-ups, 
etc., and to report such an opinion in terms that can be used 
to apply the rating criteria, in this case Diagnostic Code 
5284.

Moreover, the Board notes that the record on appeal shows the 
veteran has arthritis, scars, and neurological problems 
involving many of the toes of the right foot.  See VA 
examination reports dated in January 1995, May 1996, April 
1998, May 1998, and September 1998; VA treatment records 
dated in July 1993, September 1993, October 1993, January 
1994, March 1994, August 1994, June 1995, August 1995, 
October 1995, November 1995, December 1995, January 1996, and 
February 1996; and letter from VA Chief, Podiatry Section, 
dated in November 1995.  However, it is unclear from the 
record whether such problems were caused by the veteran's 
initial in-service injury or were later caused or made worse 
by his service-connected disability.  Esteban v. Brown, 
6 Vet. App. 259, 261 (1994) (were the record reflects that 
the veteran has multiple problems due to service-connected 
disability, it is possible for a veteran to have "separate 
and distinct manifestations" from the same injury, permitting 
separate disability ratings); 38 C.F.R. § 3.310 (1999) 
(secondary service connection may be granted where disability 
is proximately due to or the result of already service-
connected disability).  Therefore, because governing 
regulations provide that VA's duty to assist includes 
conducting a thorough and contemporaneous examination of the 
veteran, a remand is required for a VA examination to 
ascertain the extent of the residual disability due to the 
service-connected fractures.  Green v. Derwinski, 
1 Vet. App. 121 (1991); Lineberger v. Brown, 5 Vet. App. 367 
(1993); Waddell v. Brown, 5 Vet. App. 454 (1993); Caffrey v. 
Brown, 6 Vet. App. 377 (1994); 38 C.F.R. § 3.326 (1999).

Next, as to the veteran's claim for a higher evaluation for 
his service-connected post-operative residuals of a right 
gynecomastia, the Board notes that this disability has 
historically been rated as non-compensably disabling under 
38 C.F.R. § 4.118, Diagnostic Code 7805.  See RO decision 
entered in June 1995.  What is significant about this 
question is that no recent examination of the right breast 
has been conducted.  While the record shows the veteran 
underwent VA scar examinations in January 1995, May 1996, 
April 1998, September 1998, and December 1998, none of these 
examinations focused on the right breast scar.  Therefore, 
given the veteran's complaints of problems made at the 
hearings on appeal, the Board finds that an examination of 
the veteran is necessary to properly adjudicate this issue.  
Green, supra; Lineberger, supra; Waddell, supra; Caffrey, 
supra; § 3.326 (1999).

The Board also observes that a review of the record shows 
that the veteran has been in receipt of Social Security 
Administration (SSA) disability benefits since July 1994.  
However, copies of the records pertinent to the veteran's 
claim, as well as the medical records relied upon concerning 
that claim for SSA benefits, do not appear in the claims 
file.  Accordingly, adjudication of the veteran's claims for 
higher evaluations must be deferred in order to give the RO 
an opportunity to associate with the files copies of such 
records.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke 
v. Derwinski, 1 Vet. App. 90 (1990).

Lastly, the Board finds that adjudication of the 38 C.F.R. 
§ 3.324 issue should be deferred pending completion of the 
additional evidentiary development sought above.  This is so 
because the § 3.324 issue turns on the disabling 
manifestations of service-connected disabilities, which as 
noted above, are being remanded so that more evidence can be 
obtained.

The case is REMANDED for the following actions:

1.  The veteran should be allowed to 
supplement the record on appeal.

2.  As to his claims of service 
connection for residuals of a head 
injury, right first toe arthritis, and 
ankle disability, the veteran should be 
advised of information needed in order to 
complete his applications for service 
connection.  Specifically, "where the 
determinative issue involves medical 
causation or a medical diagnosis, 
competent medical evidence to the effect 
that the claim is 'plausible' or 
'possible' is required."  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  This 
sort of evidence includes any statement 
by a physician showing a medical nexus 
between in-service head injury and any 
current disability, a medical nexus 
between the current problems with the 
veteran's right first toe and military 
service or already service-connected 
disability, and a medical nexus between 
any current ankle disability and military 
service or an already service-connected 
disability.  The veteran should be given 
the opportunity to attempt to secure such 
a statement from the physician about whom 
he testified in June 2000, or any other 
medical professional, and associate it 
with the record on appeal.

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

4.  The veteran should be scheduled for 
VA evaluations to determine the extent of 
his service-connected post-operative 
residuals of right gynecomastia and 
residuals of fractured right fourth and 
fifth metatarsals.  The examiners should 
review the claims file and examine the 
veteran.

a.  An orthopedic examiner should 
identify each functional debility 
legitimately experienced by the 
veteran due to service-connected 
fractured right fourth and fifth 
metatarsals and provide findings 
that take into account all 
functional impairments due to his 
service-connected disability, 
including problems such as pain, 
incoordination, weakness, 
fatigability, abnormal movements, 
etc.  See 38 C.F.R. §§ 4.40, 4.45 
(1999).  Functional loss due to such 
difficulties should be equated with 
criteria set forth in Diagnostic 
Code 5284, namely severe, moderately 
severe, moderate, or less than 
moderate foot injury.  See DeLuca, 
supra.  

b.  X-ray studies should be taken of 
the right foot.  The examiner must 
provide an opinion as to whether 
there exists any arthritis due to 
the service-connected fractures or 
any arthritis made worse by the 
service-connected disability.

c.  Next, the examiner must identify 
any scars that are residuals of 
service-connected disability.  Each 
such scar should be described fully, 
including a description of any 
ulceration, tenderness and pain or 
other limitation of function caused 
by service-connected scarring.

d.  A neurologic examiner must 
provide an opinion as to whether the 
veteran has any neurologic 
impairment in the foot due to 
service-connected fractures, or 
whether any neurologic impairment 
was later caused or made worse by 
the service-connected disability.  
If the veteran has neurologic 
impairment, the examiner must state 
which nerves are affected and 
provide an opinion as to whether the 
impairment is most appropriately 
characterized as mild, moderate, 
moderate severe, or severe.  
38 C.F.R. § 4.124a.

e.  An examination of the veteran's 
right chest should be conducted.  
The examiner should identify all 
problems due to right gynecomastia, 
including any scarring.  It should 
be noted whether any right chest 
scar is poorly nourished with 
repeated ulceration and/or is tender 
and painful on objective 
demonstration or otherwise causes 
functional limitations.  Any 
functional limitations should be 
described in detail.

5.  The RO should undertake any 
additional development suggested by the 
evidence obtained.  Thereafter, 
adjudicatory action should be taken on 
the basis of the entire record.  As to 
the claims of service connection, if the 
RO determines that any of these claims 
are well grounded, further evidentiary 
development necessary to fulfill the duty 
to assist should be conducted as the RO 
deems appropriate.  38 U.S.C.A. § 5107 
(West 1991).  As to the evaluation of the 
fractured right fourth and fifth 
metatarsals, adjudication should include 
consideration by the RO of the provisions 
of 38 C.F.R. §§ 4.40, 4.45, 4.71a, 4.118, 
4.124 (1999) and DeLuca, supra.  If any 
action taken remains adverse to the 
veteran, a supplemental statement of the 
case (SSOC) should be issued.

After the veteran has been given an opportunity to respond to 
the SSOC, the claims folder should be returned to this Board 
for further appellate review.  No action is required of the 
veteran until further notice is received.  The purpose of 
this remand is to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issues.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These remanded claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

 


